Citation Nr: 0501580	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  96-36 949A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, among other things, denied the 
veteran's petition to reopen his previously denied claims for 
service connection for hypertension and a stomach disorder.

The veteran appealed to the Board, which, in a June 2001 
decision, also denied the petition to reopen.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (the Court), which, in a May 2004 Order, 
vacated the Board's decision insofar as it denied the 
petition to reopen, and remanded the claim to the Board for 
further development and readjudication in compliance with 
directives specified.

Based on the instructions in the Court's Order, the case 
must, unfortunately, be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his February 1994 petition to reopen.  But the VCAA 
applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the Board had yet to issue 
its June 2001 decision.  See VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 115, 119 (2004) (Pelegrini II).  Moreover, the Board's 
June 2001 decision has since been vacated by the Court, and 
so the appeal is now, again, pending before the Board.

In its decision, the Court found that the Board had not 
adequately explained the reasons and bases for its conclusion 
that the necessary notice and development under the VCAA had 
taken place.  See Court Order, at 2; Board Decision, at 5.  
The Court also noted that there was no document in the record 
specifically indicating the evidence that was necessary to 
substantiate the petition to reopen the claims.  Court Order, 
at 3.

In fact, there has been no correspondence from the RO to the 
veteran explaining the application of the VCAA to his 
petition to reopen his claims for service connection for 
hypertension and a stomach disorder.  The VCAA's duty to 
notify applies to both a petition to reopen a claim and an 
original claim for benefits, and to each such claim or 
application made by a veteran.  See Quartuccio, 16 Vet. App. 
at 186-187.  Consequently, the RO must specifically inform 
the veteran of the application of the VCAA to his petition to 
reopen his claims for service connection for hypertension and 
a stomach disorder.  The RO should also explain what 
constitutes new and material evidence sufficient to reopen 
these claims.  Although the VCAA and implementing regulations 
revised the definition of what constitutes new and material 
evidence, this only concerns petitions to reopen that were 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  In this 
case, the veteran filed his petition to reopen in February 
1994-well before this date-so the former definition of new 
and material evidence at 38 C.F.R. § 3.156(a) applies.  
According to the old definition, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  This includes 
specifically explaining the application 
of the VCAA to the veteran's petition to 
reopen his claims for service connection 
for hypertension and a stomach disorder, 
including the meaning of new and material 
evidence under the former regulatory 
definition of those terms as discussed 
above.  The veteran should also be asked 
to submit any relevant evidence in his 
possession concerning his petition to 
reopen these claims.

2.  Then readjudicate the petition to 
reopen the claims for service connection 
for a hypertension and a stomach disorder 
in light of any additional evidence 
obtained.  If the petition continues to 
be denied as to either of the service-
connection claims, send the veteran and 
his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.


The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the 
petition to reopen these claims as a result of this action.  
He has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The petition to reopen the claims for service connection for 
hypertension and a stomach disorder must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




